DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment to the claims, filed on April 11, 2022, is acknowledged. Amendment is entered.
	
Response to Arguments/Remarks
Applicant's response filed on April 11, 2022 is acknowledged and is answered as follows. 
Applicant’s arguments, see pp. 6 - 9, with respect to claim rejections have been fully considered and are persuasive.  Therefore, the claim rejections have been rendered moot. However, upon further consideration, new grounds of rejections are made as follows.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 28 recites the limitation "wherein the deformable spacer is intended to remain in the finished component" in line 5, emphasis added. Claim 28 depends from claim 20. Claim 20 recites the limitation "removing the deformable spacer after curing the casting compound so that a recess is formed in the casting compound", emphasis added. Claim 20 limitation was amended from now cancelled claim 25. Claim 28 contradicts claim 20. The subject matters of claims 20 and 28 appear to be separate embodiments due to separate dependent claims previously presented.
Claim 44 recites the limitation "wherein the deformable spacer is intended to remain in the finished component" in line 5, emphasis added. Claim 44 depends from claim 20. Claim 20 recites the limitation "removing the deformable spacer after curing the casting compound so that a recess is formed in the casting compound", emphasis added. Claim 20 limitation was amended from now cancelled claim 25. Claim 44 contradicts claim 20. The subject matters of claims 20 and 44 (similar to claim 28) appear to be separate embodiments due to separate dependent claims previously presented.
Claims 29 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation "a deformable spacer" in line 2. Claim 29 depends from claim 20. Claim 20 recites "a deformable spacer" in line 5. It is unclear whether the limitation found in claim 29 was intended to relate back to the limitation in found in claim 20 or to set forth an additional deformable spacer.
Claim 29 recites the limitation "semiconductor chips" in line 3. Claim 29 depends from claim 20. Claim 20 recites the limitation "an optoelectronic semiconductor chip" at line 3 and refers to this limitation as "the semiconductor chip" in line 5. It is unclear whether the limitation "semiconductor chips" found in claim 29 at line 3 was intended to also include the semiconductor chip of claim 20 or to only refer back to "a plurality of semiconductor chips" in lines 1 and 2 of claim 29.
Claim 45 recites the limitation "a deformable spacer" in line 2. Claim 45 depends from claim 20. Claim 20 recites "a deformable spacer" in line 5. It is unclear whether the limitation found in claim 45 was intended to relate back to the limitation in found in claim 20 or to set forth an additional deformable spacer.
Claim 45 recites the limitation "semiconductor chips" in line 3. Claim 45 depends from claim 20. Claim 20 recites the limitation "an optoelectronic semiconductor chip" at line 3 and refers to this limitation as "the semiconductor chip" in line 5. It is unclear whether the limitation "semiconductor chips" found in claim 45 at line 2 was intended to also include the semiconductor chip of claim 20 or to only refer back to "a plurality of semiconductor chips" in line 1 of claim 45.

	Allowable Subject Matter
Claims 20 - 24, 26, 27, and 39 - 42 are allowed.
The following is an examiner’s statement of reasons for allowance:
In view of the instant patent application’s record of prosecution as a whole, applicant's amendments to the claims, applicant's submitted responses that were found persuasive, and the cited prior art taken singularly or in combination, especially when all limitations were considered within the claimed specific combination, failed to anticipate or render obvious a method for producing an optoelectronic component as recited in claims 20, 39, and 40, each claim regarding the deformable spacer.
Claim 29 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Applicant is advised that should claim 29 be found allowable, claim 45 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
In the instant case, claim 45 is a duplicate of claim 29:
Claim 29. The method according to claim 20, wherein a plurality of semiconductor chips is encapsulated and a deformable spacer is applied only to semiconductor chips which are fully functional.

Claim 45. The method according to claim 20, wherein a plurality of semiconductor chips is encapsulated and a deformable spacer is applied only to semiconductor chips which are fully functional.

Applicant is advised that should claim 28 be found allowable, claim 44 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
In the instant case, claim 44 is a duplicate of claim 28:
Claim 28. The method according to claim 20, further comprising: forming the radiation passage surface by an adhesion promoting layer, wherein the adhesion promoting layer improves adhesion of the semiconductor chip to the deformable spacer, and wherein the deformable spacer is intended to remain in the finished component.

Claim 44. The method according to claim 20, further comprising: forming the radiation passage surface by an adhesion promoting layer, wherein the adhesion promoting layer improves adhesion of the semiconductor chip to the deformable spacer, and wherein the deformable spacer is intended to remain in the finished component.

Claim Objections
Claim 43 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 24. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
In the instant case, claim 43 is a duplicate of claim 24:
Claim 24. The method according to claim 20, wherein deforming the deformable spacer comprises resting a planar wall of the tool on the deformable spacer.

Claim 43. The method according to claim 20, wherein deforming the deformable spacer comprises resting a planar wall of the tool on the deformable spacer.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoang-Quan Ho whose telephone number is (571)272-8711. The examiner can normally be reached Monday - Friday, 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Hoang-Quan Ho
Primary Patent Examiner
Art Unit 2818



/Hoang-Quan Ho/Primary Examiner, Art Unit 2818